Title: General Orders, 14 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday March 14th 1780.
            Parole Vivacity—  C. Signs Wit—Wine—
          
          The Brigade Majors are to make accurate returns of the numbers of the company books, soldiers books & Regulations delivered each regiment in their respective brigades and the numbers of each wanting—These returns to be made by tomorrow at orderly time and delivered at the Orderly-Office.
          The State Cloathiers of Delaware, Maryland, Pennsylvania New-York and Connecticutt are to apply immediately at the Cloathier General’s Store in Morristown for their respective proportions of cloathing.
        